Citation Nr: 1026094	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2004 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increase in the ratings assigned for post-
traumatic stress disorder (PTSD), currently assigned "staged 
ratings of 30 percent prior to August 6, 2008, and 50 percent 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1979 to March 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that, in pertinent part, awarded service 
connection for PTSD, rated 30 percent, effective August 20, 2004.  
An interim, November 2009, Decision Review Officer (DRO) 
decision, granted a staged increased (to 50 percent) rating 
effective August 6, 2008.   In June 2010, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is included in the Veteran's claims file.

The matter of the ratings assigned for PTSD is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
matter, the Board received notification from the Veteran that he 
was withdrawing his appeal for an earlier effective date for the 
award of service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met 
with respect to the claim seeking an earlier effective date for 
the award of service connection for PTSD; the Board has no 
further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there 
is a question of law or fact necessary to a decision by the 
Secretary of VA under a law that that affects the provision of 
benefits administered by VA.  See 38 C.F.R. § 10.101.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated 
by a notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  See 
38 C.F.R. §  20.200.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204(a)(b).  

In March 2007 the Veteran filed a substantive appeal that 
perfected his appeal in the matter entitlement to an effective 
date earlier than August 20, 2004 for the award of service 
connection for PTSD.  In testimony before the Board in June 2010 
(as noted on p. 3 of the transcript that is associated with the 
claims file) the Veteran withdraw his appeal seeking an earlier 
effective date for the award of service connection for PTSD.

As the Veteran has withdrawn his appeal in the matter, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to the claim for an earlier effective 
date for the award of service connection for PTSD.  Accordingly, 
the Board no further jurisdiction in the matter, and the appeal 
in the matter must be dismissed.

ORDER

The appeal seeking an effective date earlier than August 20, 2004 
for the award of service connection for PTSD is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).

In his testimony at the videoconference hearing the Veteran 
asserted that his PTSD has worsened since his most recent VA 
psychiatric examination in August 2008.  As that examination, he 
had reported no panic attacks, no suicidal ideations, no problems 
at work, and his memory was found to be good for both remote and 
recent recall.  In June 2010 he testified he was having anxiety 
attacks, short term memory problems that are progressively 
getting worse, some difficulty with his work and being assigned 
on occasion to an uncomfortable area of the office with people 
located behind him and to the side, and a history of suicidal 
thoughts "until recently".  Accordingly, a contemporaneous 
examination to assess the severity of the disability is 
necessary.

The Veteran also testified that he receives ongoing VA mental 
health treatment including individual therapy and prescribed 
medications, and that the medications prescribed for psychiatric 
disability have recently been increased.  The most recent 
treatment records in the claims file are dated in October 2009.  
VA treatment records generated since are necessary for a complete 
picture of the Veteran's PTSD, are constructively of record, and 
must be secured.  

Accordingly, the case is REMANDED for the following:
1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all VA treatment the 
Veteran has received from October 2009 to the 
present.

2.  The RO should then arrange for a 
psychiatric evaluation of the Veteran to 
assess the current severity of his PTSD.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include comment 
regarding the impact the PTSD has on 
occupational and everyday activity function.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


